Per Curiam.
Plaintiff, as administrator of the estate of Warren E. French, deceased, brought this action in the district court for Colfax county to require defendants to convey certain lands, for an accounting, and for $1,000 as alleged damages. It appears that the land in controversy had been conveyed, under power of attorney from Warren E. French, by defendant Lillie B. Briard, to her husband, *863Eugene E. Briard, who later reconveyed the land to her.
The trial court entered a decree requiring defendants to convey to the heirs and entered a money judgment against defendants for $1,000. Defendants have appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.